Matter of Christina M.A.R. (Megan M.R.) (2017 NY Slip Op 06946)





Matter of Christina M.A.R. (Megan M.R.)


2017 NY Slip Op 06946


Decided on October 4, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
LINDA CHRISTOPHER, JJ.


2016-09827
 (Docket No. B-7861-14)

[*1]In the Matter of Christina M.A.R. (Anonymous). Heartshare St. Vincent's Services, respondent; Megan M.R. (Anonymous), appellant.


Lisa Lewis, Brooklyn, NY, for appellant.
Wingate, Kearney & Cullen, LLP, Brooklyn, NY (Kreuza Ganolli of counsel), for respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Sara H. Reisberg of counsel), attorney for the child.

DECISION & ORDER
Appeal by the mother from an order of fact-finding and disposition of the Family Court, Kings County (Alan Beckoff, J.), entered August 10, 2016. The order, insofar as appealed from, after a dispositional hearing, terminated the mother's parental rights and transferred custody and guardianship of the subject child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
ORDERED that the order of fact-finding and disposition is affirmed insofar as appealed from, without costs or disbursements.
The petitioner commenced this proceeding to terminate the mother's parental rights to the subject child on the ground, inter alia, of permanent neglect. Following fact-finding and dispositional hearings, the Family Court found that the mother permanently neglected the child, terminated the mother's parental rights, and transferred custody and guardianship of the child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption. The mother appeals.
The Family Court properly determined that termination of the mother's parental rights was in the child's best interests (see Family Ct Act § 631). Contrary to the mother's contention, the entry of a suspended judgment was not appropriate in light of, inter alia, her continued lack of insight into her problems, and her failure to acknowledge and address the issues preventing the return of the child to her care (see Matter of Shaquan D.M. [Shaquanna M.], 150 AD3d 1119, 1120; Matter of Stephon B.M. [Barry J.M.], 149 AD3d 1080, 1081; Matter of Hector V.P. [Mariana V.], 146 AD3d 889, 890; Matter of Lasuree A.B. [Carla S.B.], 141 AD3d 578, 579; Matter of Joshua E.R. [Yolaine R.], 123 AD3d 723, 726; Matter of Chanel C. [Vanessa N.], 118 AD3d 826, 828-829).
RIVERA, J.P., HALL, ROMAN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court